       Case 3:20-cv-00285 Document 7 Filed on 12/10/20 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   December 10, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

 GREGORY COOK,                               §
                                             §
        Plaintiff.                           §
                                             §
 VS.                                         § CIVIL ACTION NO. 3:20-CV-00285
                                             §
 CALDER SQUARE MASSANDRA,                    §
 LLC, ET AL.,                                §
                                             §
        Defendant.

                                           ORDER

       Under 28 U.S.C. § 1332 there must be complete diversity between plaintiffs and

defendants. Complete diversity requires that all persons on one side of the controversy be

citizens of different states from all persons on the other side. The party asserting federal

jurisdiction in a diversity action has the burden to demonstrate that there is complete

diversity. The citizenship of limited liability entities is determined by the citizenship of

their members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

When members of a limited liability entity are themselves entities or associations,

citizenship must be traced through however many layers of members there are until arriving

at the entity that is not a limited liability entity and identifying its citizenship status. See

Mullins v. TestAmerica, Inc., 564 F.3d 386, 39798 (5th Cir. 2009). If the Complaint filed

in this action does not show the citizenship of all limited liability entities, Plaintiff is

ORDERED to file a letter explaining the citizenship of all parties by Tuesday, December
      Case 3:20-cv-00285 Document 7 Filed on 12/10/20 in TXSD Page 2 of 2




15, 2020. The failure to allege facts establishing complete diversity of citizenship may

result in dismissal of this action.

       SIGNED and ENTERED this ___ day of December, 2020.




                                        ______________________________________
                                                  ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE




                                           2
